            Case 2:18-cr-00049-cr Document 61 Filed 11/29/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                            )
                                                     )
                             Plaintiff,              )
                                                     )
              v.                                     )       Docket No. 2:18-cr-49
                                                     )
ANGELO PETER EFTHIMIATOS,                            )
                                                     )
                             Defendant.              )

      DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE

       Angelo Peter Efthimiatos, by and through counsel, Craig S. Nolan, Esq., hereby opposes

the government’s Motion in Limine. Mr. Efthimiatos incorporates herein by reference the

arguments made in his Motion in Limine to Exclude Irrelevant and Prejudicial Evidence and his

Motion in Limine to Exclude Statements Obtained in Violation of Miranda. In addition, Mr.

Efthimiatos submits:

       1.     At page five of its Motion, the government asserts that if Mr. Efthimiatos presents

              evidence or argument suggesting that he did not know he could fly to

              Massachusetts on April 9-10, 2018, the government is entitled to introduce

              evidence relating to his supervised release conditions. Such evidence is not

              probative of the alleged violation of the charged statute, i.e., flying without a valid

              airman’s certificate—not flying or being out of state without permission in

              violation of supervised release conditions—and therefore must be excluded as

              irrelevant under Rule 402. The introduction of such evidence is also highly

              prejudicial and should be excluded under Rule 403.

       2.     At pages nine through eleven of its Motion, the government asserts that it is

              entitled to introduce records from the FAA. As the government notes, the parties
          Case 2:18-cr-00049-cr Document 61 Filed 11/29/18 Page 2 of 3



             are actively conferring with regard to those records, which present multiple

             evidentiary issues, and therefore an evidentiary ruling on these documents is not

             possible at this time.

      For the foregoing reasons, Mr. Efthimiatos respectfully requests that the Court deny the

government’s Motion in Limine.

      Dated at Burlington, Vermont, this 29th day of November, 2018.

                                            ANGELO PETER EFTHIMIATOS


                                      By:   /s/ Craig S. Nolan
                                            Craig S. Nolan, Esq.
                                            SHEEHEY FURLONG & BEHM P.C.
                                            30 Main Street, 6th Floor
                                            P.O. Box 66
                                            Burlington, VT 05402-0066
                                            (802) 864-9891
                                            cnolan@sheeheyvt.com




                                              2
           Case 2:18-cr-00049-cr Document 61 Filed 11/29/18 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I, Craig S. Nolan, counsel for Angelo Peter Efthimiatos, do hereby certify that on

November 29, 2018, I electronically filed with the Clerk of Court the following document:

                 DEFENDANT’S OPPOSITION TO MOTION IN LIMINE

using the CM/ECF system. The CM/ECF system will provide service of such filing via Notice

of Electronic Filing (NEF) to the following NEF parties:

       AUSA Eugenia A. Cowles, Esq.
       AUSA Nicole P. Cate, Esq.
       U.S. Attorney’s Office
       11 Elmwood Avenue
       P.O. Box 570
       Burlington, VT 05403
       eugenia.cowles@usdoj.gov
       nicole.cate@usdoj.gov

       Dated at Burlington, Vermont this 29th day of November, 2018.



                                     By:    /s/ Craig S. Nolan
                                            Craig S. Nolan, Esq.
                                            SHEEHEY FURLONG & BEHM P.C.
                                            30 Main Street, 6th Floor
                                            P.O. Box 66
                                            Burlington, VT 05402-0066
                                            (802) 864-9891
                                            cnolan@sheeheyvt.com




                                               3
